Case 4:03-cr-00055-MAC-DDB Document 80-2 Filed 05/18/21 Page 1 of 3 PageID #: 295


                  IN THE UNITED STATES DISTRICT COURT
                     THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

  UNITED STATES OF AMERICA, §
  Plaintiff,                §
                            §
        v.                  §                COURT NO. 4:03CR00055-001
                            §
  WELLS FARGO,              §
  Garnishee-Defendant,      §
        and                 §
  HASSAN ABDALLAH,          §
  Judgment-Defendant.       §

                   WRIT OF CONTINUING GARNISHMENT
                  WELLS FARGO GARNISHEE-DEFENDANT

  GREETINGS TO: Wells Fargo, Attn: Legal Order Processing

        An application for a Writ of Continuing Garnishment against the property

  of Hassan Abdallah Judgment-Defendant, held by Garnishee-Defendant, Wells

  Fargo, has been filed with this court. The Judgment-Defendant owes a debt to

  the United States of America in the form of a criminal judgment entered in the

  Eastern District of Texas, Sherman Division, Case No. 4:03CR00055-001, in the

  original amount of $132,903.00 of which the remaining unsatisfied balance is

  $125,379.09.

        The Garnishee-Defendant against whom this writ is sought is Wells Fargo,

  Attn: Legal Order Processing, MAC D1111-01A, P.O. Box 1416, Charlotte, North

  Carolina 28201.
Case 4:03-cr-00055-MAC-DDB Document 80-2 Filed 05/18/21 Page 2 of 3 PageID #: 296


          Counsel for the United States in this matter is Robert Austin Wells,

  Assistant United States Attorney, 110 North College, Suite 700, Tyler, Texas

  75702.

          The last-known address of the Judgment-Defendant, Hassan, Abdallah, is

  in Houston, Texas. The address has been redacted pursuant to FED. R. CRIM. P.

  49.1.

          You, Garnishee-Defendant, shall answer this writ in writing, under oath

  within ten (10) days of service of this writ. If you are represented by an attorney,

  your original written answer must be electronically filed with the United States

  District Clerk. Instructions for electronic filing may be obtained by telephoning

  the United States District Clerk at: 903-892-2921. Instructions are also available

  at www.txed.uscourts.gov. If you are not represented by an attorney, you must

  either mail or deliver in person your original Answer to the United States District

  Clerk, 101 East Pecan Street, Room 216, Sherman, Texas, 75090. Additionally,

  you are required by law to serve a copy of the answer to this writ upon the debtor

  at Houston, Texas, and upon Robert Austin Wells, Assistant United States

  Attorney, 110 North College, Suite 700, Tyler, Texas, 75702.

          You, Garnishee-Defendant, shall withhold and retain any property in

  which the Judgment-Defendant has a substantial non-exempt interest and for

  which the Garnishee-Defendant is or may become indebted to the Judgment-

  Defendant pending further order of the court. You are required to prevent

  dissipation for any reason, including but not limited to, liquidation of the account
Case 4:03-cr-00055-MAC-DDB Document 80-2 Filed 05/18/21 Page 3 of 3 PageID #: 297


  or by virtue of the daily market fluctuations of any assets in your possession

  belonging to the debtor. See 28 U.S.C. § 3205(c)(6).

        This writ shall be continuing and shall terminate only as provided in 28

  U.S.C. § 3205(c)(10). If you fail to answer this writ or withhold and prevent

  dissipation of property for any reason in accordance with this writ, the United

  States of America may petition the court for an order requiring you to appear

  before the court. If you fail to appear or do appear and fail to show good cause why

  you failed to comply with this writ, the court may enter a judgment against you

  for the value of the debtor's non-exempt property. It is unlawful to pay or deliver

  to the Judgment-Defendant any item attached by this writ.




                                         DATE:_____________________________

                                         ___________________________________
                                         UNITED STATES DISTRICT CLERK
                                         By:________________________________
